DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12; and the species of PIK3C3, in the reply filed on August 6, 2021 is acknowledged.  The traversal is on the ground(s) that Inventions I-III involve a single inventive concept.  Applicants state that claim 13 (belonging to Group II) recites to counteract a ratio between the first expression level of the miRNA associated with the colorectal cancer and a second expression level of the target gene of the miRNA as recited in Group I, and that the artificial oligonucleotides and a kit comprising said oligonucleotides (i.e., Group III) are used to measure the expression levels in the method of Group I.  This is not found persuasive for the following reasons.
Initially, the argument made for groups of inventions being linked by a single inventive concept is reserved for applications filed under a national phase provision (371 applications), and therefore, is misplaced.
Additionally, as explained in the restriction requirement, the oligonucleotide of Group III can be used in a materially distinct process set forth in the restriction requirement mailed on June 14, 2021.  A restriction rationale governing a product and its use is a one-way distinction.

Lastly, Applicants’ remark regarding the search of method of Group I being sufficient, covering “various aspects of the recited pending claims” for Groups II and III is not entirely accurate.  For example, while the method employing oligonucleotides in Group I may reveal some information regarding the oligonucleotides of Group III, the search governing the oligonucleotides of Group III is not limited to that particular context of use in the method of Group I.  This is why the restriction rationale governing a product and its use is based on one-way distinction.  So long as there are other material uses for the product than the one exemplified in a particular method, the search of that product must go beyond that said particular usage.  Therefore, Applicants’ arguments are not found persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 6, 2021.
Information Disclosure Statement
	The IDS received on February 14, 2020 is proper and is being considered by the Examiner.
Drawings
	The drawings received on February 14, 2020 are acceptable.
Sequence Compliance
	The present application fail to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.
	Specifically, Figure 5A contains nucleotide sequences which are 10 nucleotides or more without recitation of their proper SEQ ID numbers in the figure itself or in the Brief Description of the Drawings.
	Applicants must comply with the rules for their next response to be deemed fully responsive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more. The claims recite an miRNA level and an expression level of its natural target gene and the naturally existing correlation to colorectal cancer metastasis, recurrence. This judicial 
Presently claimed invention has been analyzed under the newly revised 2019 Patent Subject Matter Eligibility Guidance (hereinafter, “PEG”), now requiring a 2-prong analysis under step 2A.  The entire analysis under PEG is as follows.
Step 1: Is the claim drawn to a statutory class?
	The instantly claimed invention is directed to a method for assessing prognosis of colorectal cancer, which is a statutory class falling under “process”, and therefore, satisfies this section.
Step 2A – Prong -1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The claims recite a natural correlation that exists between the amount of miRNA and target gene to the prognostics of colon cancer metastasis, recurrence, or survival.
	Therefore, the answer to the present inquiry is a “yes”.
Step 2A – Prong -2: Does the claim recite additional elements that integrate the judicial exception into a practical application?

	Some dependent claims drawn to the prognostics being metastasis of various organs are also deemed to be natural correlation which exist based on the amount of miRNA and its target gene expression levels and therefore do not add any addition elements so as to integrate the judicial exception into a practical application.
	Some dependent claims drawn to determining a therapy means also fail to add a meaning limitation to the claims as the therapy is generic and non-specific to the prognosis being made.
	A dependent claim drawn to performing a real-time PCR is also recited in a high level of generality and therefore, does not add significantly more than the judicial exception itself.
	Lastly, some dependent claims drawn to the miRNA being miRNA-338-5p or particular target genes do not cure the issue as any particular miRNA or its target being implicated with colon cancer prognosis is naturally existing and therefore is simply considered a judicial exception.
	Therefore, the answer to the present inquiry is a “no”.
Step 2B: Does the claim recite addition elements that amount to significantly more than the judicial exception?

	Therefore, the answer to the present inquiry is a, “no.”
Conclusion:
	Based on the above assessment, the invention as presently claimed is deemed patent ineligible according to the guidance set forth in PEG.
	Amending the claims to include the limitations of claims 9 and 10 would overcome this rejection as addition of such explicit oligonucleotides would result in a practical application of the judicial exception in a significant way.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 is indefinite because the final step of the claim does not result in the prognostics being made.  For example, claim 1 is drawn to a method of assessing prognosis of colorectal cancer, which is construed to mean that some prognostics is made with regard to colorectal cancer.  However, the rest of the claim recites the steps of measuring the expression levels of an miRNA and its target gene, and determining a ratio between the two expression levels.  Any two numerical values have an intrinsic ratio and the fact that a ratio exist, without additional limitation, has no value to prognostication of colorectal cancer.
	Therefore, the claim fails to recite a final step that agrees with the intent set forth by the claim.
	Claims 2-12 are indefinite by way of their dependency on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The written description requirement ensures that, “an applicant invented the subject matter which is claimed.  Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(ii)).  
Reduction to Practice
	The specification discloses a singular species of miRNA and a singular species of its target, PIK3C3, wherein their expression ratio is shown to be prognosticator of potential metastasis, recurrence, and survival.
“In an aspect of the present disclosure, a method for assessing the prognosis of CRC in a subject in need thereof comprises measuring the expression level of miRNA-338-5p (miR-338-5p) … prognosis of CRC in a subject in need thereof comprises measuring the expression level of the target gene encoding protein selected from the group consisting of …PIK3C3 …” (page 5)

“The association of miR-338-5p expression levels with clinicopathologic indicators and patient outcomes was analyzed.  A significant lower ratio of miR-338-5p expression (tumor/adjacent normal, T/N) was demonstrated in benign polyps than in CRCs measured by real-time PCR” (page 25)

“In addition, as shown in FIG 1(b), expression of miR-338-5p was lower in early stages of colorectal neoplasia (polyps or stage I CRC) than those of advanced stages of CRC (stages II-IV).  As shown in Table 3 below, further analysis showed that overexpression of miR-338-5p was positively related to individual tumor stages … advanced tumors … distant metastasis .. and poor overall survival” (page 26)

	In regard to PIK3C3, the specification also discloses that while its expression is increased in benign polyps than in CRC, the finding does not appear to be statistically significant:
“As for PIK3C3, the relative mRNA expression of PIK3C3 (T/N) were significantly higher in benign polyps than in CRC tumor tissues of stages I to IV, as shown in FIG. 2(a), (b) and Table 4 below” (page 28)

“It was found that PIK3C3 mRNA expression itself had no significant association with clinicopathologic indicators and patient outcome, as shown in Table 5 below” (page 29)

	The correlation of miR-338-5p and PIK3C3 and their expression ratio, however, according to the specification, had statistical relevance as it related to providing prognosticative indicia of colorectal cancer:
expression of PIK3C3 was negatively related to miR-338-5p as shown in FIG. 2(c).  Linear regression analysis showed that PIK3C3 expression is inversely correlated with miR-338-5p in vivo … Late-stage tumors at stages II to IV had significantly higher miR-338-5p/PIK3C3 ratios … than those of early-stage colorectal neoplasia as shown in FIG. 2(d).  The miR-338-5p/PIK3C3 ratio is found to effectively distinguish tumor grading with area AUC values estimated at 0.9061 and cut-off set at 4.405, as shown in FIG. 2(e).  An AUC between 0.5 and 0.6 was defined as non-discriminatory, between 0.6 and 0.7 as acceptable, between 0.7 and 0.8 as excellent, and between 0.8 and 0.9 as outstanding.  A ratio of miR-338-5p/PIK3C3 larger than or equal to 4.405 also significantly predicted poor overall survival of patients… as shown in FIG 2(f)…” (page 30)

	The specification, however, does not provide any additional sources of miRNA and its target whose expression ratio can be used to provide prognosis for colorectal cancer, nor any other target genes (of miR-338-5p) and the ratio derived from its target genes (other than PIK3C3) which provide indicia pertaining to colorectal cancer.
	Therefore, the single miRNA (i.e., miR-338-5p) and its singular target gene (PIK3C3) would not reasonably represent the number of species embraced by the presently claimed method involving a genus of miRNA and their targets.

Reduction to Drawing
	The specification disclose a data pertaining to miR-338-5p, data pertaining to PIK3C3, and the ratio of miR-338-5p/PIK3C3.  
Disclosure of Relevant Identifying Characteristics
While one could argue that a skilled artisan would be able to identify the “representative number of species” of such miRNA and their target gene that could serve as prognosticators for colorectal cancer, such method would not satisfy the written description for the genus claims when, “the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art” (MPEP 2163(I)(A)).  For the claims at issue, such essential or critical feature is the actual miRNA, its target gene and their ratio which has a statistical significance when pertaining to colorectal cancer prognostics.  As discussed above, Applicants have not disclosed enough number of species within the claimed genus so as to justify the presently claimed method.
  
As stated in University of California v. Eli Lilly and Co. at page 1404:

An adequate written description of a DNA ... "requires a  precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  

	Similarly, in In re Alonso (CAFC October 30, 2008), the court stated that, “[w]e have previously held in a similar context that “a patentee of a biotechnological Noell v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).
	The court also referenced another similar case, wherein the court evaluated claims directed to a method of determining whether a drug could selectively inhibit the activity of COX-2, a cyclooxygenase thought to be responsible for inflammation associated with arthritis.  See Rochester, 358 F.3d at 917-18.  The court state that one of the claims at issue was directed to “a method for selectively inhibiting [COX-2] activity in a human host, comprising administering a non-steroidal compound that selectively inhibits activity of the [COX-2] gene product to a human host in need of such treatment.” Id. at 918.  The court held that this claim lacked written descriptive support, agreeing with the decision rendered by a district court that
“It is clear from reading the patent that one critical aspect of the method – a compound that selectively inhibits [COX-2] activity – was hypothetical, for it is clear that the inventors had neither possession nor knowledge of such a compound…[T]he claimed method depends upon finding a compound that selectively inhibits [COX-2] activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”  Id. at 926.

	The court stated that while Alonso attempted to distinguish his claimed invention from Rochester by emphasizing that he reduced his method to practice and identified the resulting compound, they were not persuaded.  The court stated:
	
Enzo, 323 F.3d at 969.  

	The court stated that while it is true that Rochester disclosed no compounds that worked with the claimed method, the one compound disclosed by Alonso cannot be said to be representative of a densely populated genus.
	Therefore, for the foregoing reasons, the genus embraced by the claims is not sufficiently described by the number of species disclosed in the specification, and therefore, the specification lacks written description of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (Biomarkers and Genomic Medicine, 2013, vol. 5, pages 74-78) in view of Avissar et al. (Clinical Cancer Research, 2009, vol. 15, no. 8, pages 2850-2855).
Ju et al. teach a method of assessing prognosis of colorectal cancer (“miR-338-5p was upregulated with an increase of stage and metastasis status of CRC specimens st column), comprising:
measuring by a first pair of oligonucleotides, a first expression level of at least one miRNA associated with the colorectal cancer in a cancer tissue from a subject in need thereof (“[f]ifty-one paired CRC specimens (tumor and adjacent normal tissues”, page 75, 2nd column; “RT-PCR results of the tumor tissues showed that miR-338-5p was upregulated …”, page 76, 1st column); and
measuring by a second pair of oligonucleotides, a second expression level of at least one target gene of the miRNA in the cancer tissue (“[t]o determine whether PIK3C3 is a target of miR-338-5p … target gene PIK3C3 mRNA expression was measured by RT-PCR”, page 76, 2nd column), wherein the artisans positively correlated the expression of miR-338-5p and PIK3C3 expression levels as being inversely related (“[o]ur data showed that PIK3C3 mRNA expression was downregulated in metastatic CRC specimens … and inversely correlated with miR-338-5p expression …”, page 76, 1st column; “[o]ur results showed that miR-338-5p overexpression inhibited PIK3C3 RNA expression.  Similarly, miR-338-5p downregulation increased PIK3C3 RNA expression … results demonstrated that PIK3C3 is a target gene of miR-338-5p”, page 76, 2nd column).
nd column).
With regard to claim 7, the measurement of the first expression level and the second expression level includes amplification (RT-PCR, see above).
With regard to claim 8, the measurement of the one of the first expression level and the second expression is measured by real-time PCR (“expression of miR-338-5p and PIK3C3 messenger RNA (mRNA) was measured using SYBR Green … by real-time polymerase chain reaction”, page 75, 2nd column).
With regard to claim 11, the miRNA is miR-338-5p (see above).
With regard to claim 12, the target gene is PIK3C3 (see above).
While Ju et al. explicitly state the correlation of miR-338-5p and PIK3C3 expression levels and their prognosticative value for colorectal cancer and metastasis, the artisans do not explicitly disclose a ratio of miR-338-5p and PIK3C3 to the prognostics.
	Ju et al., while explicitly stating the metastatic potential prognostics based on miR-338-5p and PIK3C3, do not explicitly state where the metastasis would be found, such as those organs recited in claim 3 or providing a metastasis-free survival prognosis (claim 4).

	Avissar et al. disclose a well-known practice of utilizing a expression level ratios of markers which correlate with cancers.  Specifically, Avissar et al. disclose miR-221 is significantly overexpressed in squamous cell carcinoma and miR-375 which is reduced in expression in the same:
“four were reliably confirmed (miR-21, miR-18a, miR-221, and miR-375), showing significant differential expression between tumor and normal” (page 2853, 2nd column, bottom paragraph)

“miR-21, miR-18a, and miR-221 showed significant up-regulation in tumors … whereas miR-375 was significantly down-regulated in tumors” (page 2854, 1st column)

	Avissar et al. also disclose taking a ratio of the over-expressed microRNA marker level with the down-regulated microRNA for improving predictive potential (i.e., prognosticating value), wherein the artisans teach taking the ratio of the level of an overexpressed marker and the level of a downregulated marker:
“we next sought to determine if expression ratios constructed between these microRNA could improve their predictive potential for differentiating HNSCC tumor from nondiseased epithelia … sensitivity and specificity of ratios using the cutoff value of 1 for each of the up-regulated microRNA to the down-regulated miR-375 in differentiating between non-diseased tissue and HNSCC using the validation series.  miR-21:miR375 showed high sensitivity (1.00) but low specificity … However, the ratio of miR-221:miR-375 exhibited the strongest predictive ability with both high sensitivity and specificity (0.92 and 0.93, respectively).” (page 2854, 1st column)

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ju et al. with the teachings of Avissar et al. and knowledge available to the artisan in the field, thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Ju et al. already taught that miR-338-5p was correlate with colorectal cancer and PIK3C3 was correlated with the metastatic potential of the cancer cells, specifically suggesting that miR-338-5p being upregulated in higher stages of CRC cells inhibit expression (downregulate) of its targeted gene, PIK3C3, which is responsible for autophagy:
“miR-338-5p can induce CRC cell migration, and its target gene is PIK3C3 ... PIK3C3 forms multiple complexes to regulate autophagy … miR-338-5p suppresses its target genes PIK3C3, which further inhibits the autophagy pathway, and finally leads to increased migration and metastasis ability of the CRC cells” (page 77, 1st column, bottom paragraph to 2nd column).

	And while the artisans did not explicitly teach that a ratio of their expression values should be utilized for prognostics indicia, Avissar et al. already teach the well-known practice of taking a ratio of marker genes (upregulated:downregulated) as prognosticative indicia.
	Therefore, one of ordinary skill in the art would have been motivated as well as would have had a reasonable expectation of success at taking the ratio of the level of the upregulated microRNA (miR-388-5p) to the expression level of the 
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	With regard to claims 3 and 4, given that Ju et al. already suggested that the expression profile of miR-338-5p and PIK3C3 were correlated with CRC cell metastatic potential, one of ordinary skill in the art would have been motivated to assess the organs to which cancer are known to metastasize, including but not limited to intestines, stomach, liver, etc., as well as prediction for metastasis-free survival.
	With regard to claims 5 and 6, based on the prognosis determined from the combination of Ju et al. and Avissar et al., it would have been prima facie obvious to 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (Biomarkers and Genomic Medicine, 2013, vol. 5, pages 74-78) in view of Avissar et al. (Clinical Cancer Research, 2009, vol. 15, no. 8, pages 2850-2855), as applied to claims 1-8, 11, and 12 above, and further in view of GenBank Accession No. NR_029897 (publicly available, 2018) and GenBank Accession No. NM_002647 (publicly available, 2018).
The teachings of Ju et al. and Avissar et al. have already been discussed above.
While Ju et al. explicitly teach that RT-PCR was performed for amplifying from miR-338-5p and PIK3C3, which necessarily require a pair of primers for each of the target markers, the artisans do not disclose the primer sequences.
However, the sequences of miR-338 and PIK3C3 were known as evidenced by Genbank No. NR_029897 and NM_002647 which entirely contain nucleotide sequences of the claimed primers of SEQ ID Nos: 1, 3, and 4 (see below):
NR_029897     6   AACAATATCCTGGTGCTGAGTG  27
                  ||||||||||||||||||||||
SEQ ID NO: 1  1   AACAATATCCTGGTGCTGAGTG  22

	

                            |||||||||||||||||||||
SEQ ID NO: 3     1    TCGATGTGTCAAGTGTGATGA  21


NM_002647        898  ACCTTCTGACCACGATCTGAA  918
                      |||||||||||||||||||||
SEQ ID NO: 4     21   ACCTTCTGACCACGATCTGAA  1

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ju et al. and Avissar et al. with the teachings of GenBank NR_029897 and NM_002647, thereby arriving at the invention as claimed for the following reasons.
	As stated above, Ju et al. already teach a method of amplifying from miR-338-5p and PIK3C3 nucleic acids for the purposes of amplifying them and GenBank Accession Numbers reveal that the sequences of miR-338-5p and PIK3C3 were already known and available at least a year before the effective filing date of the instant application.  
	Therefore, it would have been prima facie to one of ordinary skill in the art to design primers which specifically anneal and amplify from miR-338-5p and PIK3C3 sequences for the purpose of measuring their respective levels in the method of Ju et al.  The Office also makes of record the plausibility of Ju et al. employing the same primers as those which have been instantly claimed in the form of SEQ ID NO: 1, 3, and 4 as the artisans of Ju et al. publication overlap with the artisans of the instant 1
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 12, 2021
/YJK/
	

  			
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ju et al. publication was published at least 6 years before the filing date of the instant application.